DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2022 has been entered.
Status of Claims
This action is in response to the reply filed June 30, 2022. 
Claims 1, 3, and 8 have been amended.
Claim 2 has been cancelled.
Claims 1 and 3-8 are currently pending and have been examined.
Response to Arguments
Applicant’s arguments filed June 30, 2022 regarding the previous rejection under 35 USC 101 on p. 6-7 are found persuasive and the previous rejection under 35 USC 101 has been withdrawn. 
Applicant’s remaining arguments filed June 30, 2022 regarding the previous rejection under 35 U.S.C. 103, have been fully considered but are moot in view the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kisiler (U.S. P.G. Pub. 2018/0018619 A1), hereinafter Kisiler, in view of Loubriel (U.S. P.G. Pub. 2017/0083862 A1), hereinafter Loubriel, in view of Wolter et al. (U.S. 10,657,486 B1), hereinafter Wolter.

Claim 1. 
Kisiler discloses a server device configured to determine whether or not a package is able to be stored in a predetermined region of a storage device, the predetermined region being lockable and unlockable, the server device comprising 
a processor (Kisiler [0032], [0034], [0045] processor) configured to: 
acquire storage device information that is information about a size of the predetermined region in the storage device (Kisiler [0054] locally maintain available space within a vehicle; [0073] determine dimensions of the interior of the vehicle by scanning; [0085] determine available space of the selected configuration); 
acquire package information that is information about a size of the package to be stored in the predetermined region (Kisiler [0058], [0080], [0081], [0082], [0083], [0099] receive indications of one or more items to be obtained including characteristics of the items); 
Regarding the following limitation:
acquire preexisting package information that is information on a size of one or more preexisting packages based on a package delivery history of the one or more preexisting packages that is present in the predetermined region, the package delivery history being updated based on a notification indicating that the storage device is locked or based on information indicating that the package has been taken out;
Kisiler discloses acquiring item characteristics for one or more items including items previously loaded (Kisiler [0058], [0080], [0081], [0082], [0083], [0099] receive indications of one or more items to be obtained including characteristics of the items; [0073], [0102] take into account characteristics of items that were previously loaded in first and afterwards). However, Kisiler does not disclose acquiring information based on a delivery history that is updated based on a device locking or a package being taken out, but Loubriel does (Loubriel [0116] update inventory information for a vehicle for items schedule to be delivered; [0121] update the availability information/data to reflect the amount of space available in the one or more delivery vehicles after delivering the one or more items according to the one or more delivery services).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the item information of Kisiler by updating inventory information after delivery of packages currently inside a delivery vehicle to reflect the amount of space available as taught by Loubriel. One of ordinary skill in the art would have been motivated to make this modification in order to avoid over-exhausting the item/product inventory by scheduling delivery of more items/products than are available, as suggested by Loubriel (Loubriel [0116]).
Kisiler discloses:
determine whether or not the package is able to be stored in the predetermined region, based on the package information, the storage device information, and the preexisting package information (Kisiler [0073], [0102] calculate available space by taking the dimensions within the vehicle and subtracting the area occupied by any detected items; [0080] receive indications of items to be obtained and determine an optimal arrangement of the items within the vehicle);
when it is determined that the package is not able to be stored in the predetermined region and the predetermined region includes the one or more preexisting packages, determine whether or not the package is able to be stored if an orientation of the one or more preexisting packages in the predetermined region is changed (Kisiler Fig. 14 Item 1402, [0119] when items may not fit without adjustment a determination is made whether the items may fit with adjustment; [0075] storage optimization component may determine the arrangement as a final arrangement at the end of a trip or may determine a plurality of arrangements, one arrangement for each location where one or more items will be obtained or delivered; [0080] receive indications of items to be obtained and determine an optimal arrangement of the items within the vehicle; [0093] intermediate arrangements may include the arrangement of items at intermediate locations); 
Kisiler does not disclose the following limitations, but Wolter does: 
when it is determined that the package is able to be stored in the predetermined region or that the package is able to be stored if the orientation of the one or more preexisting packages in the predetermined region is changed, transmit key information to a portable terminal possessed by a user who intends to store the package in the predetermined region, the key information being used for unlocking the predetermined region (Wolter (Col. 8 Lines 20-26), (Col. 11 Lines 31-59) lock code sent over to recipient device may be used to unlock the container); 
receive, from the portable terminal, an unlocking signal to unlock the predetermined region (Wolter (Col. 11 Lines 31-59) lock code sent over to recipient device may be used to unlock the container); and 
unlock the predetermined region based on the unlocking signal (Wolter (Col. 8 Lines 20-26), (Col. 11 Lines 31-59) unlock the container; (Col. 21 Lines 21-33) unlock and retrieve container).
One of ordinary skill in the art would have recognized that applying the known technique of providing an unlock code to a recipient of Wolter to Kisiler would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Wolter to the teaching of Kisiler would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such secured delivery through the use of a lock code. Further, applying a lock code sent to a recipient to Kisiler, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow improved security features that decrease the chances of a package being intercepted before it reaches the intended recipient. 

Claim 3. 
Kisiler in view of Wolter and Loubriel teaches all of the elements of claim 1, as shown above. Additionally, Kisiler discloses: 
perform notification to a predetermined device when the processor determines that the package is not able to be stored in the predetermined region (Kisiler [0091] obtain instructions from a user when an arrangement may include not obtaining one item; [0121] provide a warning when it is not safe to make adjustments).

Claim 4. 
Kisiler in view of Wolter and Loubriel teaches all of the elements of claim 1, as shown above. Additionally, Kisiler discloses:  
acquire, as the storage device information from the storage device, a result of sensing the size of the predetermined region (Kisiler [0073] determine dimensions of the interior of the vehicle by scanning).

Claim 5. 
Kisiler in view of Wolter and Loubriel teaches all of the elements of claim 1, as shown above. Additionally, Kisiler discloses:  
acquire a history about package storage of the storage device (Kisiler [0073] a seat may be occupied by items if there is a delivery at a point before a passenger is loaded; [0078] rearrange already loaded items; [0094] new indications; [0102] new items may be arranged around previously loaded items); and 
determine whether or not the package is able to be stored in the predetermined region further based on the history (Kisiler [0073] a seat may be occupied by items if there is a delivery at a point before a passenger is loaded; [0078] rearrange already loaded items; [0094] new indications; [0102] new items may be arranged around previously loaded items).

Claim 6. 
Kisiler in view of Wolter and Loubriel teaches all of the elements of claim 5, as shown above. However, Kisiler does not disclose the following limitation, but Wolter does: 
acquire receipt information from a recipient, the receipt information indicating that the recipient has taken out the package from the storage device (Wolter (Col. 21 Lines 21-33) unlock and retrieve container; (Col. 14 Lines 23-32) container history); and 
determine whether or not the package is able to be stored in the predetermined region further based on the receipt information (Wolter (Col. 4 Lines 1-18) container information; (Col. 21 Lines 21-33) unlock and retrieve container; (Col. 14 Lines 23-32) container history).
One of ordinary skill in the art would have recognized that applying the known technique of recording completed deliveries of Wolter to Kisiler would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Wolter to the teaching of Kisiler would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such monitoring the completion of an order. Further, applying container tracking to Kisiler, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient order confirmation for the intended recipient that allows the intended recipient to find out if an item has been incorrectly delivered. 

Claim 7. 
Kisiler in view of Wolter and Loubriel teaches all of the elements of claim 1, as shown above. Additionally, Kisiler discloses:  
the storage device is a vehicle (Kisiler [0033], [0043], [0044] vehicle may be any type of vehicle such as a van, a sedan, coupe, sport utility, light duty truck, and heavy duty truck; [0044] each configuration of each type of vehicle may have different available space); and 
the processor is configured to acquire the storage device information defined for each vehicle type (Kisiler [0033], [0043], [0044] vehicle may be any type of vehicle such as a van, a sedan, coupe, sport utility, light duty truck, and heavy duty truck; [0044] each configuration of each type of vehicle may have different available space; [0054] locally maintain available space within a vehicle).

Claim 8. 
Kisiler discloses a delivery system, however for the following limitation: 
a storage device configured to be locked and unlocked based on authentication information acquired from a portable terminal; and 
Kisiler discloses using a vehicle for carrying an item having a key fob (Kisiler [0073] user opens a door or an associated key fob is nearby). However, Kisiler does not disclose locking the item, but Wolter does (Wolter Col. 4 Line 51-Col. 5 Line 4) lockable container can be unlocked remotely).
One of ordinary skill in the art would have been motivated to incorporate locks to secure the item of Kisiler in order to provide a recipient greater peace of mind that they will be the one to receive their item. It would have been obvious to one of ordinary skill in the art before the effective filing date to include locks for transporting items in containers as taught by Wolter in the system of Kisiler, since the claimed invention is merely a combination of old elements in the art of shipping, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Kisiler’s system with the improved functionality to provide improved security features that decrease the chances of a package being intercepted before it reaches the intended recipient.
Kisiler discloses the following limitations:
a server device configured to determine whether or not a package is able to be stored in a predetermined region of the storage device (Kisiler [0055] server device includes a storage optimization component; [0073], [0102] calculate available space by taking the dimensions within the vehicle and subtracting the area occupied by any detected items; [0080] receive indications of items to be obtained and determine an optimal arrangement of the items within the vehicle), wherein: 
the storage device includes a transmitter configured to transmit storage device information that is information about a size of the predetermined region in the storage device (Kisiler [0032] vehicle connected to the network; [0054] locally maintain available space within a vehicle; [0073] determine dimensions of the interior of the vehicle by scanning; [0085] determine available space of the selected configuration); 
the server device includes a receiver configured to acquire the storage device information, and a processor (Kisiler [0032] server connected to the network; [0054] locally maintain available space within a vehicle; [0073] determine dimensions of the interior of the vehicle by scanning; [0085] determine available space of the selected configuration); and 
the processor is configured to 
acquire package information that is information about a size of the package to be stored in the predetermined region (Kisiler [0058], [0080], [0081], [0082], [0083], [0099] receive indications of one or more items to be obtained including characteristics of the items), 
Regarding the following limitation:
acquire preexisting package information that is information on a size of one or more preexisting packages based on a package delivery history of the one or more preexisting packages that is present in the predetermined region, the package delivery history being updated based on a notification indicating that the storage device is locked or based on information indicating that the package has been taken out;
Kisiler discloses acquiring item characteristics for one or more items including items previously loaded (Kisiler [0058], [0080], [0081], [0082], [0083], [0099] receive indications of one or more items to be obtained including characteristics of the items; [0073], [0102] take into account characteristics of items that were previously loaded in first and afterwards). However, Kisiler does not disclose acquiring information based on a delivery history that is updated based on a device locking or a package being taken out, but Loubriel does (Loubriel [0116] update inventory information for a vehicle for items schedule to be delivered; [0121] update the availability information/data to reflect the amount of space available in the one or more delivery vehicles after delivering the one or more items according to the one or more delivery services).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the item information of Kisiler by updating inventory information after delivery of packages currently inside a delivery vehicle to reflect the amount of space available as taught by Loubriel. One of ordinary skill in the art would have been motivated to make this modification in order to avoid over-exhausting the item/product inventory by scheduling delivery of more items/products than are available, as suggested by Loubriel (Loubriel [0116]).
Kisiler discloses:
determine whether or not the package is able to be stored in the predetermined region, based on the package information, the storage device information, and the preexisting package information (Kisiler [0073], [0102] calculate available space by taking the dimensions within the vehicle and subtracting the area occupied by any detected items; [0080] receive indications of items to be obtained and determine an optimal arrangement of the items within the vehicle),
when it is determined that he package is not able to be stored in the predetermined region and the predetermined region includes the one or more preexisting packages, determine whether or not the package is able to be stored if an orientation of the one or more preexisting packages in the predetermined region is changed (Kisiler Fig. 14 Item 1402, [0119] when items may not fit without adjustment a determination is made whether the items may fit with adjustment; [0075] storage optimization component may determine the arrangement as a final arrangement at the end of a trip or may determine a plurality of arrangements, one arrangement for each location where one or more items will be obtained or delivered; [0080] receive indications of items to be obtained and determine an optimal arrangement of the items within the vehicle; [0093] intermediate arrangements may include the arrangement of items at intermediate locations),
Kisiler does not disclose the following limitations, but Wolter does: 
when it is determined that the package is able to be stored in the predetermined region or that the package is able to be stored if the orientation of the one or more preexisting packages in the predetermined region is changed, transmit key information to a portable terminal possessed by a user who intends to store the package in the predetermined region, the key information being used for unlocking the predetermined region (Wolter (Col. 8 Lines 20-26), (Col. 11 Lines 31-59) lock code sent over to recipient device may be used to unlock the container), 
receive, from the portable terminal, an unlocking signal to unlock the predetermined region (Wolter (Col. 11 Lines 31-59) lock code sent over to recipient device may be used to unlock the container), and 
unlock the predetermined region based on the unlocking signal (Wolter (Col. 8 Lines 20-26), (Col. 11 Lines 31-59) unlock the container; (Col. 21 Lines 21-33) unlock and retrieve container).
One of ordinary skill in the art would have recognized that applying the known technique of providing an unlock code to a recipient of Wolter to Kisiler would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Wolter to the teaching of Kisiler would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such secured delivery through the use of a lock code. Further, applying a lock code sent to a recipient to Kisiler, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow improved security features that decrease the chances of a package being intercepted before it reaches the intended recipient. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628